                      Case 2:18-cv-02417-RFB-GWF Document 6 Filed 01/16/19 Page 1 of 2



           1       Marquis Aurbach Coffing
                   Terry A. Coffing, Esq.
           2       Nevada Bar No. 4949
                   Jonathan B. Lee, Esq.
           3       Nevada Bar No. 13524
                   10001 Park Run Drive
          4        Las Vegas, Nevada 89145
               .   Telephone:(702)382-0711
           5       Facsimile:(702)382-5816
                   tcoffing@maclaw.com
          6        jbl@maclaw.com
                     Attorneys for Defendants Red Place
          7          Holdings, LLC and Burl C. Fisher III
          8                                UNITED STATES DISTRICT COURT
          9                                       DISTRICT OF NEVADA
         10 ~ JANE DOE,                                                       Case Number:
                                                                         2:18-cv-02417-RFB-GWF
~        11                                    Plaintiff,
~~
w     ~ 12                vs.                                       STIPULATION AND ORDER TO
                                                                  EXTEND TIME TO FILE RESPONSIVE
~  ~, ~ 13      RED PLACE HOLDINGS,LLC, A Nevada
x >~`"          Limited Liability Company, and BURL C.
                                                                     PLEADING TO COMPLAINT
U Q~~ 14 FISHER III, an Individual, and DOES 1
~
~~~~ ~~°`      through 10, Inclusive,
~ ~ ~w 15
~~-~~   ~..
`~ o > ~ 16
CIS --~ ~ N
Iii     ~ M           IT IS HEREBY STIPULATED. by and between Plaintiff, JANE DOE, by and 'i
~        0 17'
O~
               through her attorney of record, Craig P. Fagan (P~o Hac Vice) of the Law Offices of Craig
~           18
~~             P. Fagan; and Defendants, RED PLACE HOLDINGS, LLC and BURL C. FISHER III
            19
               ("Defendants"), by and through their attorneys of record, Terry A, Coffing, Esq. and
            20
               Jonathan B. Lee, Esq. of Marquis Aurbach Coffing, that Defendants will be allowed up to
            21
               and including February 5, 2019, to file their responsive pleading to Plaintiff's Complaint in
            22
               the above-captioned matter.
            23

         24

         25

        26

        27
                                                            Page 1 of2
                                                                          MAC:15489-001 3626057_1 1/16/2019 11:26 AM
                      Case 2:18-cv-02417-RFB-GWF Document 6 Filed 01/16/19 Page 2 of 2



             1
                    Dated this 16th day of January, 2019.       Dated this 16th day of January, 2019.
             2
                    MARQUIS AURBACH COFFING                     THE LAW OFFICES OF CRAIG P. FA
             3

             4
                    By: /s/ Jonathan B. Lee                     By:    /s/ Craig PFa~an
             5         Terry A. Coffing , Esq.                     Craig P. Fagan, Esq.(Pro Hace Vice)
                       Nevada Bar No. 4949                         California Bar No. 149556
             6         Jonathan B. Lee, Esq.                       4512 4th Street
                       Nevada Bar No. 13524                        La Mesa, CA 91941
             7.        10001 Park Run Drive
                                                                   Telephone:(619)528-9600
                       Las Vegas, Nevada 89145
             8''.                                                  cpfagan@faganlegal.com
                       Telephone:(702)382-0711
                                                                   Attorneysfor Plaintiff
                       tcoffing@maclaw.com
             9         jbl@maclaw.com
                       AttorneysfoY Defendants
            10

~           11                                      ORDER
                                               18th
z                         IT IS SO ORDERED this _day of January                ,2019.
w      ~ 12
O     °°
V    ~~ 13
    N ~ M


U Q~° ~ 14
~~~`                                                           UNITED   STATES
                                                               United States       MAGISTRATE
                                                                             District Judge   JUDGE
~ ~z~ 15
~a~~~~
~ S>~ 16
H ~a M


a      ~ 17
~        Ig
            19

            20

            21

            22

            23

            24

            25

            26

            27
                                                            Page 2 of2
                                                                            MAC:15489-001 3626057 1 1/16/2019 11:26 AM
